DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner of the current application has changed.  This application is now being examined by Examiner Richard Hutson, Art Unit 1652.
Applicant’s amendment of claims 1, 2, 4, 16, 20 in the paper of 9/19/2022, is acknowledged.    Applicants' arguments filed on 9/19/2022, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  Claims 1-21 are still at issue and are present for examination.

Election
Applicants’ election, without traverse, of invention I and S63G+L209W+G215A+Y217L in their response of March 4, 2022 is acknowledged.  The elected invention is directed to the subtilase variant of SEQ ID NO:  1 consisting of the substitutions S63G+L209W+G215A+Y217L.  
The restriction requirement is deemed proper and is made FINAL.  
Effective Filing Date
Assuming that PCT/EP2019/057024 is identical to the instant application, the US effective filing date granted for the instant claims is March 21, 2019, the filing date of said PCT application.  It is acknowledged that applicants claim the benefit of the foreign application EPO 18163651.5, filed March 23, 2018.

Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2 recites “wherein the variant comprises mutations at selected from” which is awkward. 
Claim 2 recites “206 and 209 in combination with at least one mutations at a position” which is awkward.
Claim 3 recites “the mutation in position 9” which should be “the mutation at position 9”.  The same objection is made for the additional positions in claim 3.
Appropriate correction is required.

Claim Rejections - 35 USC § 112-First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement
Claims 1-6, 8, and 13-21 are rejected under 35 U.S.C. 112, first paragraph/enablement, for the following reasons.  The specification is enabling for the variant of SEQ ID NO:  1 consisting of the substitutions S63G+L209W+G215A+Y217L, said variant having enhanced storage stability (Table 2).  However, the specification does not reasonably provide enablement for any protease variant having a mere 80% identity with SEQ ID NO:  1 and comprising the substitutions S63G+L209W+G215A+Y217L.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
This rejection was stated in the previous office action as it applied to previous claims 1-6, 8, 13-21.  In response to the rejection applicants have amended the claims and traverse the rejection as it applies to the newly amended claims.
Applicants Response
Applicants have amended the claims and submit that the rejection be reconsidered in view of the amended claims.
Applicants amendment of the claims and applicant’s complete argument is acknowledged and has been carefully considered, however, is not found persuasive for the reasons previously made of record and for those reasons repeated herein.
The newly amended claims 1-6, 8, and 13-21 remain so broad as to encompass any protease variant having at least 80% identity with SEQ ID NO:  1 and comprising the substitutions S63G+L209W+G215A+Y217L and methods of making, wherein claim 16-18 encompass variants with stability of any property.  The scope of each of these claims is not commensurate with the enablement provided by the disclosure with regard to the extremely large number of protease variants broadly encompassed by the claim.  Since the amino acid sequence of a protein determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired protease activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e. expectedly intolerant to modification), and detailed knowledge of the ways in which the protein’s structure relates to its function.  However, regarding the elected invention, the disclosure is limited to the amino acid sequence of the variant of SEQ ID NO:  1 consisting of the substitutions S63G+L209W+G215A+Y217L and a few other substitutions (table 2). 
While recombinant and mutagenesis techniques are known, it is not routine in the art to screen for multiple substitutions or multiple modifications, as encompassed by the instant claims.  In this regard, Guo et al, 2004 teaches that the percentage of random single-substitution mutations, which inactivate a protein, using a protein 3-methyladenine DNA glycosylase as a model, is 34% and that this number is consistent with other studies in other proteins (p9206, ¶4).  Guo et al further shows that the percentage of active mutants for multiple mutations appears to be exponentially related to this by the simple formula (0.66)X x 100% where X is the number of mutations introduced (Table 1).  Applying this estimate to the protein recited in the instant application, 80% identity allows up to 55 mutations within the 275 amino acids of SEQ ID NO: 1 and, thus, only (0.66)55 x 100 = 1.2 x 10-8 (i.e., 1 out of 8.4 x 107) of random mutants having 80% identity would be active.  Techniques in the art at the time of filing (i.e., high throughput mutagenesis and screening techniques) would allow for finding a few active mutants within several hundred thousand or up to about a million inactive mutants.  But finding a few mutants within 84 million or more, as in the claims to 80% identity, would be a burden.  While enablement is not precluded by the necessity for routine screening, if a large amount of screening is required, the specification must provide a reasonable amount of guidance with respect to the direction in which the experimentation should proceed.  Such guidance has not been provided in the instant specification.
The specification does not support the broad scope of claims 1-6, 8, and 13-21, which encompasses all protease variants having a mere 80% identity with SEQ ID NO:  1 and comprising the substitutions S63G+L209W+G215A+Y217L and methods of making, wherein claim 16-18 encompass variants with enhanced stability of any property.  The specification does not support the broad scope of claims 1-6, 8, and 13-21 because the specification does not establish: (A) regions of the protein structure which may be modified without affecting the protease activity and stability of any property; (B) the general tolerance of the protease activity and stability of any property to structural modification and extent of such tolerance; (C) a rational and predictable scheme for modifying any residues with an expectation of obtaining the desired biological functions; and (D) the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.
Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including any number of protease variants with an enormous number of amino acid modifications of the protease of SEQ ID NO: 1.  The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of the identity of variants having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
Written Description
Claims 1-6, 8, and 13-21 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  Specifically, the claims recite any protease variant having at least 80% identity with SEQ ID NO:  1 and comprising the substitutions S63G+L209W+G215A+Y217L and methods of making, wherein claim 16-18 encompass variants with enhanced stability of any property.  This is a very large genus, as any combination of 55 amino acids in this protein of 275 amino acids may be deleted, added, substituted and/or chemically modified.  Only a very small number of specifically identified variants of SEQ ID NO:  1 are disclosed in the specification, and these are limited to those set forth in table 2.  No other specific derivatives of this claimed sequence are disclosed.  Specification fails to describe any other representative species by any identifying characteristics or properties other than the functionality of protease activity and enhanced stability of any property.  Thus, one of skill in the art would have no idea which additional species of this infinite genus applicants have in mind that they wish to include within the scope of the claimed invention. 
This rejection was stated in the previous office action as it applied to previous claims 1-6, 8, 13-21.  In response to the rejection applicants have amended the claims and traverse the rejection as it applies to the newly amended claims.
Applicants Response
Applicants have amended the claims and submit that the rejection be reconsidered in view of the amended claims.
Applicants amendment of the claims and applicant’s complete argument is acknowledged and has been carefully considered, however, is not found persuasive for the reasons previously made of record and for those reasons repeated herein.
It remains that there is no evidence that any other representative species of this infinite genus beyond those disclosed that are listed above (those in table 2) were in the possession of the inventors at the time of filing.  To satisfy the written description aspect of 35 U.S.C. 112, first paragraph, for a claimed genus of molecules, it must be clear that: (1) the identifying characteristics of the claimed molecules have been disclosed, e.g., structure, physical and/or chemical characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or a combination of these and/or (2) a representative number of species within the genus must be disclosed (MPEP 2163(II)(3)).  Because only a very small number of species of the claimed genus are disclosed and no correlation between structure and function is provided, the claims fail to satisfy the written description requirement.

Allowable Subject Matter
No claims are allowable.
Final Comments
As applicants are likely aware, the Office grants only a limited amount of time for each case.  It is requested that applicants make their arguments very concise and amend claims to allowable subject matter at the earliest possible time.   If applicants deem it necessary to reiterate the rejections, their prior arguments, and/or rebuttals by the Office, it is requested that any new arguments be clearly indicated.  In addition, in order for applicants’ arguments and remarks to be understood, it is required that, when referring to the specification, the page numbers and lines of the specification as filed be pointed to, not paragraphs of the published application or subsequent filings of the specification.  This is necessary as, the published application and subsequent filings are different from the specification as filed.
In order to expedite prosecution, the email address and direct phone number of applicants’ representative is appreciated. 
To ensure that each document is properly filed in the electronic file wrapper, it is requested that each of amendments to the specification, amendments to the claims, applicants’ remarks, requests for extension of time, and any other distinct papers be submitted on separate pages and identified with the proper document code (see http://usptoptc/sites/istrk/ifwdc/default.aspx).   
It is also requested that applicants identify support, within the original application, for any amendments to the claims and specification.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930. The examiner can normally be reached 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD G HUTSON/Primary Examiner, Art Unit 1652